Exhibit 10.1

FINAL EXECUTION COPY

AMENDMENT NO. 3 TO AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Amendment No. 3”) dated as of June 27, 2016, is by and among SPARTON
CORPORATION, an Ohio corporation (“Borrower”), the other Loan Parties, the
Lenders from time to time a party to the Credit Agreement referred to below, and
BMO HARRIS BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Administrative Agent, the Lenders, the Borrower and the other Loan
Parties are parties to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of September 11, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement as set forth herein,
and the Administrative Agent and the Lenders have agreed to the requests on the
terms and subject to satisfaction of the conditions contained herein;

WHEREAS, upon the satisfaction of the conditions set forth in Section 2 below,
Wintrust Bank (“Exiting Lender”) will exit the Credit Agreement and U.S. Bank
National Association and Bank of America, N.A. (together, the “Increasing
Lenders”) will increase their Revolver Percentages of the Revolving Credit
Commitments such that the Lenders will thereupon have the Revolving Credit
Commitments set forth on Annex A to this Amendment No. 3; and

WHEREAS, this Amendment No. 3 shall constitute a Loan Document, these Recitals
shall be construed as part of this Amendment No. 3 and capitalized terms used
but not otherwise defined in this Amendment No. 3 shall have the meanings
ascribed to them in the Credit Agreement.

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment No. 3, the parties, intending to be bound, hereby agree as
follows:

SECTION 1. Amendments. The Credit Agreement is hereby amended as follows:

(a) Section 1.7 (Swing Loans). Section 1.7 is hereby amended by adding a new
subsection (f) to such Section as follows:

“(f) Sweep to Loan Arrangement. So long as a Sweep to Loan Arrangement is in
effect, and subject to the terms and conditions thereof, Swing Loans may be
advanced and prepaid hereunder notwithstanding any notice, minimum amount, or
funding and payment location requirements hereunder for any advance of Swing
Loans or for any prepayment of any Swing Loans. All Swing Loans advanced or
prepaid pursuant to such



--------------------------------------------------------------------------------

Sweep to Loan Arrangement and, so long as a Sweep to Loan Arrangement is in
effect, all Swing Loans (whether or not advanced pursuant to the Sweep to Loan
Arrangement) shall bear interest according to clause (i) of Section 1.7(b). The
alternative Swing Line Lender’s Quoted Rate referred to in clause (ii) of
Section 1.7(b) shall not be available while the Sweep to Loan Arrangement is in
effect. The making of any such Swing Loans shall otherwise be subject to the
other terms and conditions of this Agreement. The Swing Line Lender shall have
the right in its sole discretion to suspend or terminate the making and/or
prepayment of Swing Loans pursuant to such Sweep to Loan Arrangement with notice
to the Sweep Depositary and the Borrower Representative (which may be provided
on a same-day basis), whether or not any Default or Event of Default exists. The
Swing Line Lender shall not be liable to the Borrowers or any other Person for
any losses directly or indirectly resulting from events beyond the Swing Line
Lender’s reasonable control, including without limitation any interruption of
communications or data processing services or legal restriction or for any
special, indirect, consequential or punitive damages in connection with any
Sweep to Loan Arrangement.”

(b) Section 1.18 (Incremental Commitment Increases). Section 1.18(a) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Section 1.18. Incremental Commitment Increases. (a) Borrower Representative
may, by written notice to the Administrative Agent (whereupon the Administrative
Agent shall promptly deliver a copy to each of the Lenders), request at any time
after the September 2017 Compliance Date and prior to the Revolving Credit
Termination Date, one or more increases in the Revolving Credit Commitments
(each such increase, an “Incremental Commitment Increase”), provided that:
(A) at the time of each such request and upon the Incremental Facility Closing
Date, (1) each of the conditions set forth in Section 7.1 shall be satisfied (it
being understood that all references to “Credit Event” in Section 7.1 shall be
deemed to also refer to a request for and effectiveness of an Incremental
Commitment Increase), (2) the Loan Parties shall be in compliance with the
covenants contained in Section 8.23, calculated on a Pro Forma Basis and (3) the
Borrowers shall have delivered a certificate of the chief financial officer (or
other officer acceptable to Administrative Agent) to the effect set forth in
clauses (1) and (2), together with reasonably detailed calculations
demonstrating compliance with clause (2) above; (B) each Incremental Commitment
Increase shall be in an integral multiple of $20,000,000, provided that such
amount may be less than $20,000,000 if such amount represents all the remaining
availability under the Incremental Commitment Increases permitted by clause (C)
below; and (C) the aggregate principal amount of all Incremental Commitment
Increases after the date of Amendment No. 3 shall not exceed $50,000,000.”

(c) Section 5.1 (Definitions). Section 5.1 of the Credit Agreement is hereby
amended by amending and restating the following definitions as follows:

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the Pricing Date with respect to the last day of fiscal quarter June 2016,
the rates per annum shown opposite Level VII below, and thereafter from one
Pricing Date to the next the Applicable Margin means the rates per annum
determined in accordance with the following schedule:

 

2



--------------------------------------------------------------------------------

LEVEL    TOTAL FUNDED DEBT/EBITDA RATIO FOR SUCH PRICING
DATE    APPLICABLE MARGIN
FOR BASE RATE LOANS
UNDER REVOLVING
CREDIT AND
REIMBURSEMENT
OBLIGATIONS SHALL BE:     APPLICABLE MARGIN
FOR EUROCURRENCY
LOANS UNDER
REVOLVING CREDIT
AND LETTER OF CREDIT
FEE SHALL BE:     APPLICABLE MARGIN
FOR COMMITMENT
FEE SHALL BE:  

VII

   Greater than or equal to 3.50 to 1.00      2.00 %      3.00 %      .50 % 

VI

   Less than 3.50 to 1.00, but greater than or equal to 3.00 to 1.00      1.50
%      2.50 %      .50 % 

V

   Less than 3.00 to 1.00, but greater than or equal to 2.50 to 1.00      1.00
%      2.00 %      .45 % 

IV

   Less than 2.50 to 1.00, but greater than or equal to 2.00 to 1.00      .75 % 
    1.75 %      .35 % 

III

   Less than 2.00 to 1.00, but greater than or equal to 1.50 to 1.00      .50 % 
    1.50 %      .30 % 

II

   Less than 1.50 to 1.00, but greater than or equal to 1.00 to 1.00      .25 % 
    1.25 %      .25 % 

I

   Less than 1.00 to 1.00      .00 %      1.00 %      .20 % 

For purposes hereof, the term “Pricing Date” means, for any measurement period
of the Borrowers ending on or after the last day of fiscal quarter June 2016,
the date on which the Administrative Agent is in receipt of the Borrowers’ most
recent financial statements (and, in the case of the year-end financial
statements, audit report) for the fiscal quarter then ended, pursuant to
Section 8.5 hereof. The Applicable Margin shall be established based on the
Total Funded Debt/EBITDA Ratio for the most recently completed fiscal quarter
and the Applicable Margin established on a Pricing Date shall remain in effect
until the next Pricing Date. If the Borrowers have not delivered their financial
statements by the date such financial statements (and, in the case of the
year-end financial statements, audit report) are required to be delivered under
Section 8.5 hereof, until such financial statements and audit report are
delivered, the Applicable Margin shall be the highest Applicable Margin (i.e.,
Level VII shall apply). If the Borrowers subsequently deliver such financial
statements before the next Pricing Date, the

 

3



--------------------------------------------------------------------------------

Applicable Margin established by such late delivered financial statements shall
take effect from the date of delivery until the next Pricing Date. In all other
circumstances, the Applicable Margin established by such financial statements
shall be in effect from the Pricing Date that occurs immediately after the end
of the fiscal quarter covered by such financial statements until the next
Pricing Date. Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrowers and the Lenders if reasonably determined.

“Permitted Acquisition” means any Acquisition occurring after the June 2017
Compliance Date with respect to which all of the following conditions shall have
been satisfied:

(a) the Acquired Business is in an Eligible Line of Business;

(b) the Acquisition shall not be a Hostile Acquisition;

(c) the Borrower Representative shall have notified the Administrative Agent not
less than five (5) Business Days (or such lesser period as is acceptable to
Administrative Agent in its sole discretion) prior to any such Acquisition, and
have furnished to the Administrative Agent at such time (i) reasonable details
as to such Acquisition (including sources and uses of funds therefor),
(ii) financial statements of the Acquired Business, if available, or other
financial information for the Acquired Business as is reasonably acceptable to
Administrative Agent and (iii) for any Acquisition with Total Consideration of
$40,000,000 or more, the financial statements of the Acquired Business shall
have been audited by a nationally recognized accounting firm, or financial
information substantiated by a quality of earnings/due diligence report provided
by a third party of national standing delivered to the Administrative Agent;

(d) if the Acquisition is structured as a merger involving any Borrower or any
Loan Party (other than a Borrower), such Borrower or Loan Party, as applicable,
is the surviving Person;

(e) if a new Subsidiary is formed or acquired as a result of or in connection
with the Acquisition, the Borrowers shall have complied with the requirements of
Section 4 hereof in connection therewith to the extent required by such Section;

(f) after giving effect to the Acquisition and any Credit Event in connection
therewith, no Default or Event of Default shall exist;

(g) demonstration to the satisfaction of the Administrative Agent of compliance
with all financial covenants contained in Section 8.23 hereof, calculated on a
Pro Forma Basis, after giving effect to the Acquisition;

(h) with respect to any Acquisition occurring between the June 2017 Compliance
Date and the September 2017 Compliance Date, (i) the Total Consideration for all
such Acquisitions shall not exceed $15,000,000, and (ii) the Total Funded
Debt/EBITDA Ratio calculated on a Pro Forma Basis shall not exceed 2.75 to 1.00;

 

4



--------------------------------------------------------------------------------

(i) with respect to any Acquisition occurring after the September 2017
Compliance Date, the Total Consideration for any Acquired Business involving the
purchase of a business or entity (i) inside the United States or Canada, shall
not exceed for any one such Acquisition, 1.00 x LTM EBITDA (determined without
giving effect to such Acquisition) or (ii) outside the United States or Canada,
shall not exceed (x) for any one such Acquisition, 0.50 x LTM EBITDA (determined
without giving effect to such Acquisition) or (y) for all such Acquisitions,
1.50 x LTM EBITDA (determined without giving effect to such Acquisitions);
provided that, in the event an Acquisition involves both the purchase of a
business or entity inside the United States or Canada and the purchase of a
business or entity outside those countries, the Total Consideration shall be
allocated between such acquired businesses or entities by a Borrower
Representative based on the relative fair market value of the assets or equity
interests acquired, which allocation shall be reasonably acceptable to the
Administrative Agent, and such allocated amounts shall be applied against the
foregoing limits, as applicable;

(j) after giving effect to the Acquisition and any Credit Event in connection
therewith, there shall not be less than $25,000,000 of Excess Availability; and

(k) Borrower Representative shall certify the satisfaction of the foregoing
conditions on or prior to the date such Acquisition is consummated.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrowers hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof. The Borrowers and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders aggregate
$175,000,000 on the date of Amendment No. 3.

(d) Section 5.1 (Definitions). Section 5.1 of the Credit Agreement is hereby
amended by adding the following new definitions to such Section in their
alphabetically correct order:

“Amendment No. 3” means Amendment No. 3 to Amended and Restated Credit and
Guaranty Agreement dated as of June 27, 2016, among Borrowers, the other Loan
Parties, Administrative Agent and the Lenders.

“June 2017 Compliance Date” means the date that Parent has provided its
Compliance Certificate with respect to the measurement period ending on the last
day of fiscal quarter June 2017 demonstrating compliance with its financial
covenants set forth in Section 8.23 for such measurement period.

“September 2017 Compliance Date” means the date that Parent has provided its
Compliance Certificate with respect to the measurement period ending on the last
day of fiscal quarter September 2017 demonstrating compliance with its financial
covenants set forth in Section 8.23 for such measurement period.

 

5



--------------------------------------------------------------------------------

“Sweep Depositary” shall have the meaning set forth in the definition of “Sweep
to Loan Arrangement”.

“Sweep to Loan Arrangement” means a cash management arrangement established by
the Borrowers with the Swing Line Lender or an Affiliate of the Swing Line
Lender, as depositary (in such capacity, the “Sweep Depositary”), pursuant to
which the Swing Line Lender is authorized (a) to make advances of Swing Loans
hereunder, the proceeds of which are deposited by the Swing Lender into a
designated account of the Borrowers maintained at the Sweep Depositary, and
(b) to accept as prepayments of the Swing Loans hereunder proceeds of excess
targeted balances held in such designated account at the Sweep Depositary, which
cash management arrangement is subject to such agreement(s) and on such terms
acceptable to the Sweep Depositary and the Swing Line Lender.

(e) Section 8.12 (Dividends and Certain Other Restricted Payments). Section 8.12
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“Section 8.12 Dividends and Certain Other Restricted Payments. No Loan Party
shall, nor shall any Loan Party permit any Subsidiary to, (a) declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock or other equity interests (other than dividends or
distributions payable solely in its capital stock or other equity interests), or
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same (the dividends, distributions,
purchases, redemptions and other payments restricted by this Section 8.12,
collectively, “Restricted Payments”); provided that, that the foregoing shall
not operate to prevent (i) the making of dividends or distributions by any
Subsidiary to any Loan Party or by any Subsidiary that is not a Loan Party to
any other Subsidiary that is not a Loan Party, (ii) payments made in accordance
with Borrower’s existing stock option plans and other equity compensation plans
for employees in the aggregate amount of up to $500,000 during any fiscal year,
or (iii) after the September 2017 Compliance Date, (x) the purchase of Parent’s
common stock, for an amount not to exceed $5,000,000 in the aggregate during any
fiscal year or (y) the making of dividends as approved by the Parent’s Board of
Directors in the aggregate amount of up to $2,000,000 during any fiscal year, so
long as (in the case of each of clause (ii) and (iii)) (A) no Default or Event
of Default exists or would be caused by such Restricted Payment and (B) the Loan
Parties are in compliance with the financial covenants set forth in Section 8.23
calculated on a Pro Forma Basis after giving effect to such Restricted Payment.”

(f) Section 8.17 (No Changes in Fiscal Year). Section 8.17 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“No Changes in Fiscal Year. The fiscal year of the Loan Parties and their
respective Subsidiaries is based on a 52-53 week fiscal year ending on the
Sunday which is nearest to the last day of June in each year; and no Loan Party
shall, nor shall any Loan Party permit any Subsidiary to, change its fiscal year
from its present basis.”

 

6



--------------------------------------------------------------------------------

(g) Section 8.23(a) (Financial Covenants- Total Funded Debt/EBITDA Ratio).
Section 8.23(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“(a) Total Funded Debt/EBITDA Ratio. As of the last day of the following fiscal
quarters of the Parent, the Loan Parties shall not permit the Total Funded
Debt/EBITDA Ratio to be greater than: (i) June 2016, 4.00 to 1.00;
(ii) September 2016, 3.75 to 1.00; (iii) December 2016, 3.50 to 1.00; (iv) March
2017, 3.50 to 1.00; (v) June 2017, 3.25 to 1.00; (vi) September 2017 and each
fiscal quarter thereafter, 3.00 to 1.00.”

(h) Schedule I (Commitments). Schedule I of the Credit Agreement is hereby
amended and restated in its entirety, to read as set forth on Annex A attached
hereto.

SECTION 2. Conditions of Effectiveness. This Amendment No. 3 shall become
effective as of the date hereof, but only upon receipt by the Administrative
Agent of the following:

(a) one or more counterparts of this Amendment No. 3 executed by the Loan
Parties, Swing Line Lender, L/C Issuer, the Administrative Agent and the
Required Lenders;

(b) one replacement Note for each Lender requesting a Note, executed by the
Borrowers; and

(c) receipt of a Secretary’s Certificate from each Loan Party, attaching and
certifying (i) such Loan Party’s articles of incorporation and bylaws (or
comparable organizational documents), as amended, or certifying no change since
last delivered to the Administrative Agent and (ii) resolutions of each Loan
Party’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of the Loan Documents to which it is a party
and the consummation of the transactions contemplated thereby, together with
specimen signatures of the persons authorized to execute such documents on each
Loan Party’s behalf;

(d) Borrowers shall have paid the fees set forth in the fee letter dated of even
date herewith among Borrower Representative, the Administrative Agent and the
other parties named therein to the Administrative Agent for its own account or
for the account of the Lenders as set forth therein; provided that the upfront
fees provided therein shall be paid on the allocated Revolving Credit
Commitments set forth on Annex A to this Amendment No. 3 (and Exiting Lender
shall not receive an upfront fee); and

(e) receipt of any other deliveries set forth on the closing document checklist
delivered to the Borrower Representative prior to the date of this Amendment
No. 3.

SECTION 3. Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and the Lenders that:

(a) (i) such Loan Party has all necessary power and authority to execute and
deliver this Amendment No. 3 and to perform its obligations hereunder, (ii) this
Amendment No. 3 has been duly authorized by all requisite corporate or limited
liability company action, as

 

7



--------------------------------------------------------------------------------

applicable, and constitutes the legal, valid and binding obligations of such
Loan Party and is enforceable against such Loan Party in accordance with its
terms, except as such enforceability may be limited by applicable solvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and applicable equitable principles (whether
considered in a proceeding at law or in equity), and (iii) neither the
execution, delivery or performance by such Loan Party of this Amendment No. 3
(A) violates any material provision of any law or regulation applicable to such
Loan Party, or any other decree of any governmental body, (B) conflicts with or
results in the breach or termination of, constitutes a default under or
accelerates any performance required by, any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which any Loan Party or Subsidiary is a
party or by which such Person or any of its property is bound, (C) results in
the creation or imposition of any Lien (other than Liens permitted pursuant to
Section 8.8 of the Credit Agreement) upon any Property of such Loan Party,
(D) violates or conflicts with the articles of incorporation (or articles of
formation), bylaws (or operating agreement), or other organizational documents,
as applicable, of such Loan Party, or (E) requires the consent, approval or
authorization of, or declaration or filing with, any other Person, except for
those already duly obtained;

(b) No Default or Event of Default shall have occurred or be continuing as of
the date hereof; and

(c) As of the date hereof, and after giving effect to this Amendment No. 3 and
the transactions contemplated hereby, the representations and warranties of the
Loan Parties contained in the Credit Agreement and other Loan Documents are true
and correct on and as of the date hereof to the same extent as though made on
and as of such date except to the extent such representations and warranties
specifically relate to an earlier date, in which case each such representation
or warranty shall have been true and correct on and as of such earlier date.

SECTION 4. Reference to, and Effect on, Loan Documents.

(a) Fees and Expenses. The Borrower agrees to pay, on demand, in accordance with
Section 13.15 of the Credit Agreement, all costs and expenses of, or incurred
by, the Administrative Agent, including but not limited to reasonable attorneys’
fees and costs in connection with the preparation, execution and delivery of
this Amendment No. 3.

(b) Ratification of Loan Documents. Except as specifically amended above, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect. Notwithstanding anything contained herein, the terms of this Amendment
No. 3 are not intended to and do not effect a novation of the Credit Agreement
or any other Loan Document. Each of the Loan Parties hereby ratifies and
reaffirms each of the terms and conditions of the Loan Documents to which it is
a party and all of its obligations thereunder.

(c) No Waiver. The execution, delivery and effectiveness of this Amendment No. 3
shall not operate as a waiver of any Default or Event of Default whether now
existing or hereafter arising or of any right, power or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, under any of the
other Loan Documents or under applicable law.

 

8



--------------------------------------------------------------------------------

(d) References. Upon the effectiveness of this Amendment No. 3, each reference
in (i) the Credit Agreement to “this Agreement,” “this Credit Agreement,”
“hereunder,” “hereof” or words of similar import and (ii) any other Loan
Document to “the Credit Agreement” or words of similar import shall, in each
case and except as otherwise specifically stated therein, mean and be a
reference to the Credit Agreement as amended hereby. Upon the effectiveness of
this Amendment No. 3, each reference to the Loan Documents in the Credit
Agreement shall include this Amendment No. 3.

SECTION 5. Miscellaneous.

(a) Successors and Assigns. This Amendment No. 3 shall be binding on the Loan
Parties and shall inure to the benefit of the Administrative Agent and the
Lenders and their respective successors and assigns.

(b) Entire Agreement. This Amendment No. 3 constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
other understandings, oral or written, with respect to the subject matter
hereof.

(c) Headings. Section headings in this Amendment No. 3 are included herein for
convenience of reference only and shall not constitute a part of this Amendment
No. 3 for any other purpose.

(d) Severability. Wherever possible, each provision of this Amendment No. 3
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment No. 3 shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment No. 3.

(e) Counterparts. This Amendment No. 3 may be executed in any number of separate
original counterparts and by the different parties on separate counterparts,
each of which shall be deemed to be an original, but all of such counterparts
shall together constitute one agreement. Delivery of an executed counterpart of
a signature page to this Amendment No. 3 by facsimile, “pdf” or other form of
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Amendment No. 3.

SECTION 6. Exiting Lender; Pro Rata Shares. Upon the satisfaction of the
conditions set forth in Section 2 of this Amendment, (i) the Loan Parties and
Exiting Lender each acknowledges and agrees that Exiting Lender will no longer
be a Lender under or a party to the Credit Agreement, (ii) Exiting Lender shall
not have any obligation to make any Revolving Loans or to acquire any
participations in L/C Obligations or Swing Loans, (iii) the Exiting Lender, the
Increasing Lenders and Borrowers shall coordinate with the Administrative Agent
to repay the outstanding Revolving Loans of the Exiting Lender with the proceeds
of Revolving Loans from the Increasing Lenders such that, after giving effect
thereto, all of the Revolving Loans of the Exiting Lender will be repaid in full
and the Increasing Lenders will hold their Revolver Percentage (determined in
accordance with the Revolving Credit Commitments set forth on Annex A hereto) of
all outstanding Revolving Loans, (iv) interest payable pursuant to Section 1.4,
commitment fees payable pursuant to Sections 2.1(a) and letter of credit fees

 

9



--------------------------------------------------------------------------------

payable pursuant to Section 2.1(c) of the Credit Agreement accrued to the date
of Amendment No. 3 with respect to the Revolving Credit Commitment of the
Exiting Lender are for the account of the Exiting Lender and will be paid to the
Exiting Lender at the times specified in the Credit Agreement, (v) the upfront
fees payable in connection with this Amendment No. 3 shall be paid for the
account of the Lenders based upon the Revolving Credit Commitments set forth on
Annex A to this Amendment No. 3 (and the Exiting Lender shall not receive any of
the upfront fees), (vi) the Exiting Lender and Increasing Lenders each agrees
that if it receives any amount under the Credit Agreement which is for the
account of another party, it shall receive the same for the account of such
other party to the extent of such other party’s interest therein and shall
promptly pay the same to such other party, and (vii) the Exiting Lender shall
not be entitled to receive any loss, cost or expense referred to in Section 1.12
(if any) with respect to the repayment of Revolving Loans required pursuant to
the preceding clause (iii).

(Signature Pages Follow)

 

10



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have duly
executed this Amendment No. 3 to Amended and Restated Credit and Guaranty
Agreement as of the date first above written.

 

BORROWER:     SPARTON CORPORATION, an Ohio corporation     By:   /s/ Joseph G.
McCormack       Joseph G. McCormack       Senior Vice President and Chief
Financial Officer



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

GUARANTORS:     SPARTRONICS, INC., a Michigan corporation     By:   /s/ Joseph
G. McCormack       Joseph G. McCormack       Vice President, Secretary and
Treasurer     SPARTON TECHNOLOGY, INC., a New Mexico corporation     By:   /s/
Joseph G. McCormack       Joseph G. McCormack       Vice President, Secretary
and Treasurer     SPARTON DELEON SPRINGS, LLC, a Florida limited liability
company     By:   /s/ Joseph G. McCormack       Joseph G. McCormack       Vice
President and Secretary     SPARTON MEDICAL SYSTEMS, INC., a Michigan
corporation     By:   /s/ Joseph G. McCormack       Joseph G. McCormack      
Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

GUARANTORS:     SPARTON MEDICAL SYSTEMS COLORADO, LLC, a Colorado limited
liability company     By:   /s/ Joseph G. McCormack       Joseph G. McCormack  
    Vice President and Secretary     SPARTON BP MEDICAL DENVER, LLC, a Delaware
limited liability company     By:   /s/ Joseph G. McCormack       Joseph G.
McCormack       Vice President and Secretary     SPARTON ONYX HOLDINGS, LLC, a
Delaware limited liability company     By:   /s/ Joseph G. McCormack      
Joseph G. McCormack       Vice President and Secretary     SPARTON ONYX, LLC, a
South Dakota limited liability company     By:   /s/ Joseph G. McCormack      
Joseph G. McCormack       Vice President and Secretary



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

GUARANTORS:     RESONANT POWER TECHNOLOGY, INC., a Wisconsin corporation     By:
  /s/ Joseph G. McCormack       Joseph G. McCormack       Vice President and
Secretary     SPARTON AUBREY GROUP, INC., a California corporation     By:   /s/
Joseph G. McCormack       Joseph G. McCormack       Vice President and Secretary
    SPARTON BROOKSVILLE, LLC, a Delaware limited liability company     By:   /s/
Joseph G. McCormack       Joseph G. McCormack       Vice President and Secretary
    SPARTON AYDIN, LLC, a Delaware limited liability company     By:   /s/
Joseph G. McCormack       Joseph G. McCormack       Vice President and Secretary



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

GUARANTORS:

    SPARTON BECKWOOD, LLC, a Delaware limited liability company     By:   /s/
Joseph G. McCormack       Joseph G. McCormack       Vice President and Secretary
    BECKWOOD SERVICES, INC., a New Hampshire corporation     By:   /s/ Joseph G.
McCormack       Joseph G. McCormack       Vice President, Secretary and
Treasurer     SPARTON eMT, LLC, a Delaware limited liability company     By:  
/s/ Joseph G. McCormack       Joseph G. McCormack       Vice President and
Secretary     SPARTON IRVINE, LLC, a California limited liability company    
By:   /s/ Joseph G. McCormack       Joseph G. McCormack       Vice President and
Secretary



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

GUARANTORS:     SPARTON IED, LLC, a Delaware limited liability company     By:  
/s/ Joseph G. McCormack       Joseph G. McCormack       Vice President and
Secretary     SPARTON DESIGN SERVICES, LLC, a Delaware limited liability company
    By:   /s/ Joseph G. McCormack       Joseph G. McCormack       Vice President
and Secretary     REAL TIME ENTERPRISES, INC., a New York corporation     By:  
/s/ Joseph G. McCormack       Joseph G. McCormack       Vice President,
Secretary and Treasurer     HUNTER TECHNOLOGY CORPORATION, a California
corporation     By:   /s/ Joseph G. McCormack       Joseph G. McCormack      
Vice President, Secretary and Treasurer     HTC-EIAC, INC., a California
corporation     By:   /s/ Joseph G. McCormack       Joseph G. McCormack      
Vice President, Secretary and Treasurer



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

ADMINISTRATIVE AGENT:     BMO HARRIS BANK N.A., as Administrative Agent     By:
  /s/ Carl Skoog       Carl Skoog       Senior Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER, SWING LINE LENDER AND L/C ISSUER:     BMO HARRIS BANK N.A.     By:   /s/
Carl Skoog       Carl Skoog       Senior Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER:     U.S. BANK NATIONAL ASSOCIATION     By:   /s/ Victoria D. Ehle    

Name:

  Victoria D. Ehle    

Title:

  Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER:     BANK OF AMERICA, N.A.     By:  

/s/ Jason E. Guerra

    Name:   Jason E. Guerra     Title:   Senior Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER:     SUNTRUST BANK     By:  

/s/ Lisa Garling

    Name:   Lisa Garling     Title:   Director



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER:     FIFTH THIRD BANK     By:  

/s/ Jeffrey N. Bobis

    Name:   Jeffrey N. Bobis     Title:   Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER:     ASSOCIATED BANK, N.A.     By:  

/s/ Keith M. Butala

    Name:   Keith M. Butala     Title:   Assistant Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER:     KEYBANK NATIONAL ASSOCIATION     By:  

/s/ Brian P. Fox

      Brian P. Fox       Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 

LENDER:     WINTRUST BANK     By:  

/s/ Timothy S. Irwin

    Name:   Timothy S. Irwin     Title:   Senior Vice President



--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement)

 



--------------------------------------------------------------------------------

ANNEX A

to Amendment No. 3 to Amended and Restated

Credit and Guaranty Agreement

SCHEDULE I

COMMITMENTS

 

NAME OF LENDER

   REVOLVING
CREDIT
COMMITMENT  

BMO Harris Bank, N.A.

   $ 37,147,727.27   

U.S. Bank National Association

   $ 32,045,454.55   

Bank of America, N.A.

   $ 30,000,000.00   

SunTrust Bank

   $ 26,647,727.27   

Fifth Third Bank

   $ 17,500,000.00   

Associated Bank, N.A.

   $ 15,909,090.91   

Keybank National Association

   $ 15,750,000.00   

Total

   $ 175,000,000.00      

 

 

 